Citation Nr: 0945410	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for 
cervical degenerative disc disease with neck strain.

2.  Entitlement to a separate, compensable rating for a 
headache disorder as a neurological manifestation of service-
connected cervical degenerative disc disease with neck 
strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO denied the 
Veteran's claim for a rating in excess of 20 percent for 
cervical degenerative disc disease with neck strain and 
headaches.  Later the same month, the Veteran filed a notice 
of disagreement (NOD).  The RO issued a statement of the case 
(SOC) in July 2006; and later the same month the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).  Supplemental SOCs (SSOCs), 
reflecting the continued denial of the claim, were issued in 
November 2006 and January 2008.  

In March 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned agreed to grant, a 30-day 
abeyance for the Veteran to submit the report of an upcoming 
VA examination, scheduled for March 26, 2008.

In May 2008, the Board remanded the claim for increase to the 
RO, via the Appeals Management Center to the RO for 
additional development.  After accomplishing the requested 
action on the claim, the AMC continued the denial of that 
claims (as reflected in a January 2009 SSOC), and returned 
the matter to the Board for further appellate consideration.

As regards the characterization of the appeal, the Board 
observes that the RO originally granted the Veteran service 
connection for cervical degenerative disc disease, neck 
strain with musculoskeletal pain including tension headaches 
in a December 1997 RO rating decision.  The criteria for 
rating disabilities of the spine are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (2009).  Under Note (1) of the General 
Rating Formula, VA must consider whether combining ratings 
for orthopedic and neurological manifestations would result 
in a higher rating for a service-connected back disability.  
See also Esteban v. Brown, 6 Vet. App. 529 (1994) (holding 
that the provisions of 38 C.F.R. § 4.14 permit separate 
ratings for separate problems arising from the same injury if 
they do not constitute the same disability or the same 
manifestation).  

The Board's decision awarding a separate, compensable rating 
for headaches as a neurological manifestation of the 
Veteran's service connected  cervical degenerative disc 
disease with neck strain is set forth below.  The claim for 
higher rating for the cervical spine disability is addressed 
in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.

As a final preliminary matter, the Board notes that, during 
the Veteran's hearing, she raised a claim to reopen her 
previously denied claim for service connection for iritis as 
secondary to her service-connected cervical spine disability.  
As this matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Service connection has been awarded for cervical 
degenerative disc disease, neck strain with musculoskeletal 
pain including tension headaches, and the totality of the 
evidence indicates that the Veteran's headache disorder-
characterized as cervicogenic headaches secondary to limited 
motion in the cervical spine-constitute a separately ratable 
manifestation of the service-connected cervical spine 
disability,  

.3.  The Veteran's cervicogenic headaches involve 
characteristic prostrating attacks occurring on an average of 
once a month over several prior months.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent rating for cervicogenic headaches, 
as a separately ratable neurological manifestation of 
service-connected cervical spine disability, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.27, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for service-connected cervical degenerative 
disc disease with neck strain and headaches, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The March 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the November 2005 
letter.  

Post-rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the July 2006 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
December 2005, December 2007, and September 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's March 2008 
Board hearing, along with various written statements provided 
by the Veteran, and by her representative, on her behalf.  
The Board also finds that no additional RO action to further 
develop the record in connection with this matter is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this matter, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this matter.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

As mentioned previously, the criteria for rating disabilities 
of the spine are set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a 
(2009).  Under Note (1) of the General Rating Formula, VA 
must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for a service-connected back disability.  

Service connection has been awarded for cervical degenerative 
disc disease, neck strain with musculoskeletal pain including 
tension headaches, and the totality of the evidence indicates 
that the Veteran's headaches constitute a separately ratable 
manifestation of cervical spine disability,  Hence, the Board 
will consider the appropriate rating for headaches.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

The Veteran's headaches may be rated, by analogy, to 
Diagnostic Code (DC) 8100, for evaluating migraine headaches.  
See 38 C.F.R. § 4.20.  Under this diagnostic code,  a 10 
percent rating is warranted for headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a.

Considering the pertinent evidence in light of the above, the  
Board finds that a 30 percent but no  higher rating for the 
Veteran's headaches is warranted

A November 2005 letter from a private chiropractor indicated 
that the Veteran suffered from headaches associated with 
chronic multiple subluxation strain-sprain syndrome of the 
cervical-thoracic spine.

During a VA examination in December 2005, the Veteran 
complained of pain radiating up into her head.  She rated the 
pain as a 9 on a 0 (low) to 10 (high) pain scale.  

In December 2005, the Veteran stated that her migraine 
headaches occurred more frequently and were accompanied by 
dizziness, nausea, light sensitivity, and blurred vision.

On VA examination in December 2007, the Veteran complained of 
neck pain resulting in headaches.  It was noted that the 
Veteran had constant headaches when she was undergoing any 
tension.  The examiner opined that the Veteran's occupation 
was not compromised.

During her March 2008 Board hearing, the Veteran remarked 
that she has headaches every day.  She indicated that she 
takes Naproxen to relieve her pain.  She indicated that when 
she caught her headaches early, they went away quickly.  She 
felt that stress brought on a tightening of her muscles and 
headaches.  She reported that she gets at least 24 headaches 
during a 30-day period.

A VA treatment record dated in March 2008 indicates that the 
Veteran suffered from daily headache associated with her back 
pain.  During a VA neurological examination performed in 
September 2008, the Veteran complained of significant pain 
that radiated up towards her head.  She said that the neck 
pain sometimes turned into a headache which could become 
severe.  She reported headaches at least three times a week.  
She said she became nauseous with many of the headaches.  It 
was noted that if she caught the headache in time and treated 
it with Naproxen, she often alleviated the headaches 
significantly.  She reported taking Naproxen approximately 
three times per week.  It was observed that generally, her 
headaches were not incapacitating; however, she had an 
incapacitating headache once per month on average.  It was 
further noted that in the past six months, the Veteran had 
missed two days of work secondary to headaches and neck pain.  
The diagnosis was cervicogenic headaches secondary to limited 
motion in the cervical spine.  The examiner opined that the 
Veteran's cervical strain and muscle spasm was more likely 
than not the source of her headache disorder.

The above-described evidence clearly shows that the Veteran 
suffers from a headache disorder as a manifestation of her 
service-connected cervical spine disability.  The available 
medical treatment records and Veteran's testimony during her 
March 2008 Board hearing show that she is able to reduce the 
impact of these frequent headaches through the use of 
Naproxen.  Of the evidence of record, the only report which 
describes prostrating attacks is the report of September 2008 
VA neurological examination.  The September 2008 VA examiner 
stated that the Veteran had one incapacitating headache per 
month on average.  Thus, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's 
migraine headaches have involved characteristic prostrating 
attacks occurring on an average of once a month during the 
course of the appeal, consistent with a 30 percent rating.

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 30 percent but no higher 
rating for cervicogenic headaches as a neurological 
manifestation of the service-connected cervical spine 
degenerative disc disease with neck strain.  The Board has 
applied the benefit-of-the doubt doctrine in determining that 
the criteria for a 30 percent rating are met, but finds that 
the preponderance of the evidence is against assignment of 
any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A separate 30 percent rating for cervicogenic headaches, as a 
separately ratable neurological  manifestation of service-
connected cervical degenerative disc disease with neck 
strain, is granted, subject to the legal authority governing 
the payment of compensation benefits.



REMAND

Unfortunately the Board finds that further RO action on the 
matter of higher rating for cervical spine disability is 
warranted., even though such will, regrettably, further delay 
an appellate decision on this matter.

Given the Board's award of a 30 percent rating for 
cervicogenic headaches as a separately ratable neurological 
manifestation of service-connected cervical spine disability, 
a determination as to whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for a service-connected back disability is 
warranted.  See General Rating Formal, Note 1.  The  Board 
also notes that the Veteran's cervical spine disability 
involves disk disease, and that the rating schedule provides 
that the intervertebral disc syndrome (IVDS) is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine-to include consideration of separate 
ratings for orthopedic and neurological manifestations, under 
Note 1-or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

The Board points out, however, that prior to consideration of 
the above, additional development ia warranted.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claims remaining on 
appeal.  In this regard, in the May 2008 remand instructions, 
the Board instructed the RO to schedule the Veteran for a 
neurological examination prior to arranging for the Veteran 
to undergo an orthopedic examination.  The orthopedic 
examiner was asked to consider the neurological examination 
findings and comment as to the existence and frequency of any 
of the Veteran's incapacitating episodes (i.e., a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician).  The physician was also asked to 
offer an opinion as to whether any of the Veteran's 
thoracolumbar symptoms represented a residual of the in-
service injury (resulting in the grant of service connection 
for the cervical spine) or progression of the cervical spine 
for which service connection has been granted.

Contrary to the remand instructions, the Veteran was first 
scheduled for an orthopedic examination, and then a 
neurological examination.  However, it appears that an effort 
was made to substantially comply with the remand instructions 
in that the orthopedic examiner said that an addendum would 
be added to his report after reviewing the results of the 
neurologic examination.  Unfortunately, no addendum to the 
orthopedic examination is of record.  Therefore, on remand, 
the addendum to the orthopedic examination should be obtained 
and associated with the claims file.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain the 
orthopedic examiner's addendum to the September 2008 VA 
orthopedic examination report in which he discusses the 
results of the September 2008 neurological examination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that she has 
a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO should consider whether rating 
the Veteran's disability under the General Rating Formula, 
combining the ratings for neurological and orthopedic 
manifestations of cervical spine disability, or rating the 
disability as IVDS would result in a higher rating.  The RO's 
adjudication of the claim should also include consideration 
of whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to  Hart (cited to 
above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VAMC 
Providence all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's service-connected cervical 
spine disorder, since April 2008.    In 
particular, the RO should obtain the 
orthopedic examiner's addendum to the 
September 2008 VA orthopedic examination 
and ensure that the opinion requested in 
the May 2008 remand instructions is 
obtained.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
higher rating for service-connected 
cervical degenerative disk disease with 
neck strain, in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claim, the RO should 
consider whether rating the Veteran's 
disability under the General Rating 
Formula, combining the ratings for 
neurological and orthopedic manifestations 
of cervical spine disability, or rating 
the disability as IVDS would result in a 
higher rating.  The RO's adjudication of 
the claim should also include 
consideration of whether "staged" rating 
of the Veteran's disability, pursuant to 
Hart (cited to above), is appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


